This case was heard at the August term of this Commission, A. D. 1889, on claimant’s petition filed May 1, 1880, and his amendment thereto and the plea of the State of Illinois filed by the Attorney General of said State, August 10, 1880, and the testimony taken in said cause on the part of the petitioner and documentary evidence on the part of the State as to the time of the completion of the Copperas Creek lock and dam on the Illinois river. Petitioner claims damages for injuries to lands owned by him in County of Peoria and State of Illinois consequent upon the erection and completion of said lock and dam in the year 1877. The lands so claimed to have been injured and damaged are particularly described in the claimant’s said petition—being a part of the northwest quarter (N. W. ¼) of fractional section 20, township 8, range 8 east, 12.36 acres; and the northeast quarter (N. E. ¼) of the southwest quarter (S. W. ¼) section 30, same town and range, 40 acres. The defense of the State to said claim is the statute of limitations of two years; that said claim was not filed in the office of the Secretary of State nor proven up within two years from the time such claim arose. The Commission finds as a matter of fact that said Copperas Creek lock and dam were completed on or about the 21st day of October, 1877, and as a matter of law that claimant’s cause of action arose and was perfect at the completion of said dam. Said claim was not filed with the Auditor of Public Accounts within two years from the time said cause of action arose. For the reasons upon which this conclusion of law is based reference is had to the case of Wm. R Fairbanks for use, etc., decided at this term. Wherefore without reference to the merits of said claim about which no opinion is expressed the issues are found for the State and against the claimant, and we therefore award him nothing. Claim rejected.